                                                                                                Case 3:20-cv-00362-MMD-CLB Document 11 Filed 08/24/20 Page 1 of 2



                                                                                           1   ANTHONY L. MARTIN
                                                                                               Nevada Bar No. 8177
                                                                                           2   anthony.martin@ogletreedeakins.com
                                                                                           3   ERICA J. CHEE
                                                                                               Nevada Bar No. 12238
                                                                                           4   erica.chee@ogletreedeakins.com
                                                                                               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                           5   Wells Fargo Tower
                                                                                               Suite 1500
                                                                                           6   3800 Howard Hughes Parkway
                                                                                           7   Las Vegas, NV 89169
                                                                                               Telephone: 702.369.6800
                                                                                           8   Fax: 702.369.6888

                                                                                           9   Attorneys for Plaintiff
                                                                                               BrandSafway Services, LLC
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          10
                                                                                                                           UNITED STATES DISTRICT COURT
                                                                                          11
                                                                                                                            FOR THE DISTRICT OF NEVADA
                                                                                          12
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13   BRANDSAFWAY SERVICES, LLC,                         Case No.: 3:20-cv-00362-MMD-CLB
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14                        Plaintiff,
                                                                                                                                                  STIPULATION AND ORDER FOR
                                                                                          15   vs.                                            EXTENSION OF TIME FOR PLAINTIFF’S
                                                                                                                                              TO FILE OPPOSITION TO DEFENDANT’S
                                                                                          16   LABORERS INTERNATIONAL UNION                    MOTION TO STAY AND MOTION TO
                                                                                               OF NORTH AMERICA, LOCAL 169,                          COMPEL ARBITRATION
                                                                                          17
                                                                                                                    Defendants.                                (First Request)
                                                                                          18

                                                                                          19          Pursuant to Rules LR IA 6-1, LR IA, 6-2, LR 7-1 and LR 7-2, Plaintiff BrandSafway
                                                                                          20   Services, LLC (“Plaintiff”) and Defendant Laborers International Union of North America, Local
                                                                                          21   169 (“Defendant”) by and through their respective undersigned counsel, hereby stipulate and agree
                                                                                          22   to their first request for a two-week extension of time, up to and including, Thursday, September
                                                                                          23   10, 2020 for Plaintiff to respond to Defendant’s Motion to Compel Arbitration (ECF No. 7) and
                                                                                          24   Motion to Stay the Case (ECF No. 8). The response to both motions are currently due Thursday,
                                                                                          25   August 27, 2020.
                                                                                          26          Good cause exists to extend the deadline for Plaintiff to file the opposition. Plaintiff’s
                                                                                          27   counsel was in depositions on another matter the week of August 17 and Plaintiff’s representative
                                                                                          28   with knowledge on the factual background of this matter was out of the office until the week of
                                                                                                Case 3:20-cv-00362-MMD-CLB Document 11 Filed 08/24/20 Page 2 of 2



                                                                                           1   August 24. As such, the parties stipulate to a two-week extension to afford Plaintiff additional time
                                                                                           2   to respond.
                                                                                           3          The stipulation is made in good faith and not for purposes of delay.
                                                                                           4
                                                                                               DATED this 24th day of August, 2020.              DATED this 24th day of August, 2020.
                                                                                           5
                                                                                               LAW OFFICES OF MICHAEL E. LANGTON                 OGLETREE, DEAKINS, NASH, SMOAK &
                                                                                           6
                                                                                                                                                 STEWART, P.C.
                                                                                           7
                                                                                               /s/ Michael E. Langton                            /s/ Erica J. Chee
                                                                                           8   Michael E. Langton                                Anthony L. Martin
                                                                                               Nevada Bar No. 290                                Nevada Bar No. 8177
                                                                                           9   801 Riverside Drive                               Erica J. Chee
                                                                                          10   Reno, NV 89503                                    Nevada Bar No. 12238
                                                                                               Attorney for Defendant                            Wells Fargo Tower
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11                                                     Suite 1500
                                                                                                                                                 3800 Howard Hughes Parkway
                                                                                          12                                                     Las Vegas, NV 89169
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                                                                                 Attorneys for Plaintiff
                                                                                          13
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169




                                                                                          14
                                                            Wells Fargo Tower




                                                                                          15                                                ORDER

                                                                                          16   IT IS SO ORDERED.
                                                                                          17

                                                                                          18                                                UNITED STATES DISTRICT JUDGE

                                                                                          19

                                                                                          20                                                  August 24, 2020
                                                                                                                                            DATED
                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28


                                                                                                                                                2
